DETAILED ACTION
This is a first action on the merits. Claims 1-7 are pending. Claims dated 02/20/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 recites the limitation "other mobile object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner what “the other mobile object” is referring to in the claims. It is also not clear if “the other mobile object” and “the mobile object” are supposed to be treated as two different mobile objects or if they are a singular mobile object. Lastly, it is also not clear to the Examiner what “follow the mobile object when causing the mobile object to move to the first location” in line 3 means.
For examination purposes, the examiner has interpreted claim 4 to read: wherein the control device is configured to generate a signal to track the user’s location.

Regarding claim 5, claim 5 recites the limitation "other mobile object" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner what “the other mobile object” is referring to in the claims. It is also not clear if “the other mobile object” and “the mobile object” are supposed to be treated as two different mobile objects or if they are a singular mobile object. For examination purposes, the examiner has interpreted claim 5 to read: wherein the control device is configured to determine a user’s location.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 7, claim 7 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a program”. Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, see MPEP 2106.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20200241529 A1), in view Urano et al. (US 20200191582 A1) and herein after will be referred to as Salter and Urano respectively.

Regarding claim 1, Salter teaches a mobile object configured to autonomously travel within a predetermined closed area (Fig. 2 autonomous vehicle 10), 
the mobile object allowing a user to get on the mobile object at a first location within the predetermined closed area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134),  
wherein the mobile object is configured to autonomously travel Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches that the mobile object is configured to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach that the mobile object is configured to autonomously travel to the first location. 
However, Urano teaches a mobile object configured to autonomously travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile object as taught by Salter to incorporate Urano to include the mobile object is configured to autonomously travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).

Regarding claim 2, Salter, as modified (see rejection of claim 1), teaches the mobile object according to claim 1.
Salter further teaches wherein the first location is a specific location where the user needs to move by the mobile object ([0053] user's pick-up location).

Regarding claim 3, Salter teaches a control device that controls a mobile object configured to travel within a predetermined closed area (Fig. 3 controller 70 controls autonomous vehicle 10), 
the mobile object allowing a user to get on the mobile object at a first location within the predetermined closed area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
wherein the control device is configured to control the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches that the control device is configured to control the mobile object such that the mobile object autonomously begins a new journey after drop-off ([0072]), Salter does not explicitly teach that the mobile object is configured to travel to the first location. 
However, Urano teaches a mobile object configured to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile object as taught by Salter to incorporate Urano to include the mobile object is configured to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).


Regarding claim 4, Salter, as modified (see rejection of claim 3) teaches the control device according to claim 3.
Salter also teaches wherein the control device is configured to generate a follow-up command signal for causing the other mobile object to follow the mobile object when causing the mobile object to move to the first location ([0069] the exterior sensor system 12 may determine the user's location using BLE signals sent to the mobile device 74, or by tracking the position of the mobile device 74 using global positioning system (GPS) signals).

Regarding claim 5, Salter, as modified (see rejection of claim 3), teaches the control device according to claim 3, wherein the control device is configured to, when receiving a follow-up command signal for causing the mobile object to follow the other mobile object, control the mobile object such that the mobile object follows the other mobile object ([0069] the exterior sensor system 12 may determine the user's location using BLE signals sent to the mobile device 74, or by tracking the position of the mobile device 74 using global positioning system (GPS) signals).

Regarding claim 6, Salter teaches a control method of controlling a mobile object configured to travel within a predetermined closed area (Fig. 2 autonomous vehicle 10; [0004] A method according to an exemplary aspect of the present disclosure includes…taking an action configured to prevent unwanted dismissal of an autonomous vehicle…), 
the mobile object allowing a user to get on the mobile object at a first location within the predetermined closed area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
the control method comprising: controlling the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches the control method comprising: controlling the mobile object to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach the control method comprising: controlling the mobile object to travel to the first location. 
However, Urano teaches the control method comprising: controlling a mobile object to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method as taught by Salter to incorporate Urano to include controlling a mobile object to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).

Regarding claim 7, Salter teaches a program that controls a mobile object configured to travel within a predetermined closed area (Fig. 2 autonomous vehicle 10; [0004] A method according to an exemplary aspect of the present disclosure includes…taking an action configured to prevent unwanted dismissal of an autonomous vehicle…; [0040] the controller 70 may be programmed with executable instructions), 
the mobile object allowing a user to get on the mobile object at a first location within the predetermined closed area ([0053] Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter), 
and to get off at a second location different from the first location ([0053] and drive the user to their drop-off location (i.e., destination); Fig. 8 dismissal triggered S134), 
the program causing the computer to execute: controlling the mobile object such that the mobile object travels Fig. 8 when luggage weight in storage is removed in S126, method proceeds to step S130 and S134 where a dismissal is triggered, and a countdown is initiated S136; [0070] The countdown may be of a predetermined time, such as 10 seconds; [0072] Finally, the doors of the autonomous vehicle 10 may close, at 140, and the autonomous vehicle 10 may continue on with its journey or begin a new one)
While Salter teaches the program causing the computer to execute: controlling the mobile object to autonomously begin a new journey after drop-off ([0072]), Salter does not explicitly teach the program causing the computer to execute: controlling the mobile object to travel to the first location. 
However, Urano teaches the program causing the computer to execute: controlling a mobile object to travel back to the first location ([0018] a navigation system for an autonomous mobility-as-a-service (MAAS) vehicle may determine a route from an initial location to a destination and from the destination to a return location, such as the initial location. For example, the autonomous MAAS vehicle (e.g., autonomous taxi) may pick up a customer at an initial location (e.g., taxi station, airport, train station, etc.) drive the customer to a destination, and return to the location for another pickup.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the program as taught by Salter to incorporate Urano to include controlling a mobile object to travel to the first location, because doing so allows the mobile object initiate “another pickup” (Urano [0018]) and improves pick-up chances when an initial location is a popular location such as “a taxi station, airport, train station, etc.” (Urano [0018]).
Examiner Note: In Salter, it is understood that a computer program is used during the execution of the above instructions: Salter [0040] the controller 70 may be programmed with executable instructions for interfacing with and operating the various components of the autonomous vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10150448B2: Huennekens et al. discloses at least a method comprising identifying a condition indication of when an autonomous vehicle should remain stationary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662         

/SZE-HON KONG/Primary Examiner, Art Unit 3661